



EXHIBIT 10.63


RESTAURANT BRANDS INTERNATIONAL INC.
AMENDED AND RESTATED 2014 OMNIBUS INCENTIVE PLAN
PERFORMANCE AWARD AGREEMENT
(As Amended and Restated effective as of May 17, 2019)


You were granted a Performance Award (the “Award”) pursuant to the terms and
conditions of a Performance Award Agreement (the “Original Award Agreement”) and
Sections 8 and 10 of the Restaurant Brands International Inc. Amended and
Restated 2014 Omnibus Incentive Plan (as may be amended from time to time, the
“Plan”), which is incorporated herein by reference.
We have mutually agreed that effective as of the Restatement Date specified
below, the Original Award Agreement is hereby amended and restated in its
entirety (and shall be referred to as the “Amended Award Agreement”) to read as
follows, so as to provide for the settlement of the RSUs on the Settlement Date
in Shares equal to the total number of Earned Performance Units granted pursuant
to the Original Award Agreement, which Shares shall vest and be subject to
forfeiture subject to the terms of this Amended Award Agreement. The Shares
delivered pursuant to this Amended Award Agreement are sometimes hereinafter
referred to as the “Restricted Shares”.
Unless defined in this Amended Award Agreement, capitalized terms will have the
same meanings ascribed to them in the Plan. In the event of a conflict between
the provisions of the provisions of the Plan and this Amended Award Agreement,
the provisions of the Plan will govern.
Grant Date:                        February 23, 2018
Earned Performance Award:
You and the Company agree that a total of 250,000 Performance Units are Earned
Performance Units based upon achievement of the Performance Targets for the
Performance Period ended December 31, 2018.

Performance Award:
Restricted Stock Units (the “Performance Units”) with respect to a maximum of
150,000 Shares if 80% of the Performance Target is achieved, a maximum of
250,000 Shares if the Performance Target is achieved (the “Target Number of
Performance Units”), and a maximum of 300,000 Shares if 120% of the Performance
Target is achieved for the Performance Period.

Restatement Date:
May 17, 2019

Settlement Date:
May 17, 2019






--------------------------------------------------------------------------------





By accepting this Award of Performance Units and agreeing to this Amended Award
Agreement, you and the Company agree that this Award of Performance Units (and
the Restricted Shares issued in settlement thereof) are granted under and
governed by the terms and conditions of the Plan and the terms and conditions
set forth in the attached Exhibit A which constitutes part of this Amended Award
Agreement.
PARTICIPANT
RESTAURANT BRANDS INTERNATIONAL INC.
 
 
/s/ Daniel S. Schwartz
By:  /s/ Jill Granat                                                      
Name: Daniel S. Schwartz
      Name: Jill Granat
      Title: General Counsel


Dated: May 17, 2019
 






--------------------------------------------------------------------------------





EXHIBIT A


TERMS AND CONDITIONS OF THE
PERFORMANCE AWARD
(As Amended and Restated effective as of May 17, 2019)


Definitions
For purposes of this Amended Award Agreement, the following terms shall have the
following meanings:
“Achievement Percentage” has the meaning set forth in the section below entitled
“Number of Earned Performance Units”.
“Adjusted EBITDA” means EBITDA excluding the impact of share-based compensation
and non-cash incentive compensation expense, (income) loss from equity method
investments, net of cash distributions received from equity method investments,
other operating (income) expenses, net, and all other specifically identified
costs associated with non-recurring projects.
“Cause” means (i) a material breach by you of any of your obligations under any
written employment agreement with the Company or any of its Affiliates, (ii) a
material violation by you of any of the policies, procedures, rules and
regulations of the Company or any of its Affiliates applicable to employees or
other service providers generally or to employees or other service providers at
your grade level; (iii) the failure by you to reasonably and substantially
perform your duties to the Company or its Affiliates (other than as a result of
physical or mental illness or injury); (iv) your willful misconduct or gross
negligence that has caused or is reasonably expected to result in material
injury to the business, reputation or prospects of the Company or any of its
Affiliates; (v) your fraud or misappropriation of funds; or (vi) the commission
by you of a felony or other serious crime involving moral turpitude; provided
that if you are a party to an employment agreement at the time of termination of
your Service and such employment agreement contains a different definition of
“cause” (or any derivation thereof), the definition in such employment agreement
will control for purposes of this Amended Award Agreement.
If you are terminated Without Cause and, within the twelve (12) month period
subsequent to such termination of your Service, the Company determines that your
Service could have been terminated for Cause, subject to anything to the
contrary that may be contained in your employment agreement at the time of
termination of your Service, your Service will, at the election of the Company,
be deemed to have been terminated for Cause, effective as of the date the events
giving rise to Cause occurred.
“Disability” means (i) a physical or mental condition entitling you to benefits
under the long-term disability policy of the company covering you or (ii) in the
absence of any such policy, a physical or mental condition rendering you unable
to perform your duties for the Company or any Affiliate for a period of six (6)
consecutive months or longer; provided that if you are a party to an employment
agreement at the time of termination of your Service and such employment
agreement contains a different definition of “disability” (or any derivation
thereof), the definition in such employment agreement will control for purposes
of this Amended Award Agreement.
“Earned Performance Units” has the meaning set forth in the Section below
entitled “Number of Earned Performance Units”.





--------------------------------------------------------------------------------





“Exchangeable Units” means the Class B Exchangeable Limited Partnership Units of
Restaurant Brands International Limited Partnership.
“Minimum Ownership” means a total of 750,000 Common Shares and Exchangeable
Units (and any combination thereof).
“Organic Adjusted EBITDA” means Adjusted EBITDA, excluding the impact of foreign
currency exchange rates and excluding the impact of acquisitions and
divestitures.
“Performance Achieved” means the actual Performance Measure achieved by the
Company, as determined at the end of the Performance Period.
“Performance Measure” means the Company’s compounded Organic Adjusted EBITDA
annual growth rate over the Performance Period (the “3-year EBITDA CAGR”).
“Performance Period” means the period included in the 3-year EBITDA CAGR
beginning on January 1, 2015 and ending on December 31, 2018 (i.e., the 2016
calendar year over the 2015 calendar year, the 2017 calendar year over the 2016
calendar year; and the 2018 calendar year over the 2017 calendar year).
“Performance Target” means a 3-year EBITDA CAGR equal to 10%.
“Performance Units” means the restricted stock units granted pursuant to this
Award.
“Restricted Shares” means any Shares that are delivered pursuant to the Section
below entitled “Settlement of RSUs” in settlement of the RSUs.
“Retirement” means a termination of Service by you on or after the later of (i)
your 55th birthday and (ii) your completion of five years of Service with the
Company.
“Service” means, for purposes of this Award Agreement, the active performance of
services for the Company as an employee or director of the Company. The
definition of “Service” herein shall supersede and replace the definition of
“Service” as set forth in the Plan.
“Settlement Date” means May 17, 2019.
“Target Number of Performance Units” means the number of Performance Units with
respect to the number of Shares reflected in this Agreement that you could
receive if 100% of the Performance Target is achieved for the Performance
Period. The Target Number of Performance Units is set forth on the cover page of
this Amended Award Agreement.
“Vesting Date” means February 23, 2023 or such earlier vesting date as may be
provided in this Amended Award Agreement.
“Without Cause” means a termination of your Service by your employer (the
“Employer”) other than any such termination by your Employer for Cause or due to
your death or disability; provided that if you are a party to an employment
agreement at the time of termination of your Service and such employment
agreement contains a different definition of “without cause” (or any derivation
thereof), the definition in such employment agreement will control for purposes
of this Amended Award Agreement.







--------------------------------------------------------------------------------





Vesting.
The Earned Performance Units, and the Restricted Shares issued in settlement
thereof, will vest on the Vesting Date, subject to satisfaction of the
Performance Target required to be met in order for the Earned Performance Units
to be earned under the Plan and subject to your continued Service through the
Vesting Date and to the Sections below entitled “Determination of Number of
Earned Performance Units” and “Termination” below.
No Payment for Shares.
No payment is required for Performance Units or Shares that you receive under
this Award.
Nature of Award.


This Award represents the opportunity to receive the number of Restricted Shares
equal to the Earned Performance Units earned as provided for below under “Number
of Earned Performance Units,” subject to the section above entitled “Vesting”
and to the sections below entitled “Settlement of Performance Units” and
“Termination”.


Number of Earned Performance Units.


The number of Performance Units earned at the end of the Performance Period (the
“Earned Performance Units”), if any, will be based on the percentage achievement
(the “Achievement Percentage”) of the Performance Target, as follows:


Performance Level
3-year
EBITDA CAGR
Achievement Percentage
Percentage of Earned Performance Units
Below Threshold
<8%
< 80%
0%
Threshold
8%
80%
60%
Target
10%
100%
100%
Maximum
12%
120%
120%



The Achievement Percentage shall be calculated by dividing the Performance
Achieved by the Performance Target, rounded down to the nearest whole
percentage. For example, if the Performance Achieved is 11%, then the
Achievement Percentage shall be 110%, or 11% divided by the Performance Target
of 10%.


If the Achievement Percentage is between 100% and 120%, the Percentage of Earned
Performance Units shall be equal to the Achievement Percentage. For example, if
your Achievement Percentage is 110%, then the Percentage of Earned Performance
Units is equal to 110%, and the number of Earned Performance Units at the end of
the Performance Period shall be equal to the Target Number of Performance Units
multiplied by 110%.     
    
If the Achievement Percentage of the Performance Target is between 80% and 100%,
then for every one percentage point below 100%, the Percentage of Earned
Performance Units shall be reduced by two percentage points. Therefore, the
Percentage of Earned Performance Units shall be calculated as the difference
between 100% and the Achievement Percentage, multiplied by two, and then by
subtracting this amount from 100%. For example, if the Achievement Percentage is
90%, then the Percentage of Earned Performance Units shall equal 80%, or (100%
minus 90%) multiplied by 2, and then subtracting this amount from 100%.







--------------------------------------------------------------------------------





All Earned Performance Units will vest on the Vesting Date and will settle in
accordance with the section below entitled, “Settlement of Earned Performance
Units”.


Settlement of Earned Performance Units.
The Company shall deliver to you that number of Restricted Shares equal to the
aggregate number of Earned Performance Units for the Performance Period, if any,
as determined in accordance with the section entitled “Number of Earned
Performance Units” above, on, or as soon as practicable after the Settlement
Date. You will have no rights of a shareholder with respect to the Earned
Performance Units until such Restricted Shares have been delivered to you. For
the avoidance of doubt, all accrued Dividend Equivalents shall settle in
Restricted Shares on, or as soon as practicable after, the Settlement Date in
the same manner as the Earned Performance Units.


Issuance of Stock Certificates and Legends.
One or more stock certificates evidencing the Restricted Shares shall be issued
in your name but shall be held and retained by the records administrator of the
Company until the Vesting Date. All such stock certificates shall bear the
following legends, along with such other legends that the Board or the Committee
shall deem necessary and appropriate or which are otherwise required or
indicated pursuant to any applicable stockholders agreement:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO SUBSTANTIAL VESTING
AND OTHER RESTRICTIONS AS SET FORTH IN THE PERFORMANCE AWARD AGREEMENT, AS
AMENDED AND RESTATED, BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THE SHARES,
A COPY OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH
RESTRICTIONS ARE BINDING ON TRANSFEREES OF THESE SHARES, AND INCLUDE VESTING
CONDITIONS WHICH MAY RESULT IN THE COMPLETE FORFEITURE OF THE SHARES.
Stock Powers. You shall deposit with the Company stock powers or other
instruments of transfer or assignment, duly endorsed in blank with signature(s)
guaranteed, corresponding to each certificate representing Restricted Shares
until such shares become vested in accordance with this Amended Award Agreement.
If you shall fail to provide the Company with any such stock power or other
instrument of transfer or assignment, you hereby irrevocably appoint the
Secretary of the Company as your attorney-in-fact, with full power of
appointment and substitution, to execute and deliver any such power or other
instrument which may be necessary to effectuate the transfer of the Restricted
Shares (or assignment of distributions thereon) on the books and records of the
Company.
Delivery of Stock Certificates. On the Vesting Date, the Company shall promptly
cause a new certificate or certificates to be issued for and with respect to all
Restricted Shares that become vested on the Vesting Date.
Issuance Without Certificates. If the Company is authorized to issue Shares
without certificates, then the Company may, in the discretion of the Committee,
issue Shares pursuant to this Amended Award Agreement without certificates, in
which case any references in this Amended Award Agreement to certificates shall
instead refer to whatever evidence may be issued to reflect your ownership of
the Shares subject to the terms and conditions of this Amended Award Agreement.





--------------------------------------------------------------------------------





Rights with Respect to Restricted Shares.
General. Except as otherwise provided in this Amended Award Agreement, you shall
have, with respect to all of the Restricted Shares, whether or not vested, all
of the rights of a holder of Shares, including without limitation (i) the right
to vote such Restricted Shares, (ii) the right to receive dividends, if any, as
may be declared on the Restricted Shares from time to time (subject to the
provisions and repayment obligations set forth in the Section below entitled
“Dividend Equivalents”), and (iii) the rights available to all holders of Shares
upon any merger, consolidation, reorganization, liquidation or dissolution,
stock split‑up, stock dividend or recapitalization undertaken by the Company;
provided, however, that all of such rights shall be subject to the terms,
provisions, conditions and restrictions set forth in this Amended Award
Agreement (including without limitation conditions under which all such rights
shall be forfeited). Any Shares issued to you as a stock dividend with respect
to Restricted Shares shall have the same status and bear the same legend as the
Restricted Shares to which they relate and shall be held by the Company, if the
Additional Restricted Shares that such dividend is attributed to is being so
held, unless otherwise determined by the Committee.
Adjustments to Shares. If at any time while this Agreement is in effect (or
Restricted Shares granted hereunder shall be or remain unvested while your
Service continues and has not yet terminated or ceased for any reason), there
shall be any increase or decrease in the number of issued and outstanding Shares
of the Company through the declaration of a stock dividend or through any
recapitalization resulting in a stock split-up, combination or exchange of such
Shares, then and in that event, the Board or the Committee shall make any
adjustments it deems fair and appropriate, in view of such change, in the number
of Restricted Shares then subject to this Amended Award Agreement. If any such
adjustment shall result in a fractional Share, such fraction shall be
disregarded.
No Restrictions on Certain Transactions. Notwithstanding any term or provision
of this Amended Award Agreement to the contrary, the existence of this Amended
Award Agreement, or of any outstanding Restricted Shares awarded hereunder,
shall not affect in any manner the right, power or authority of the Company to
make, authorize or consummate: (i) any or all adjustments, recapitalizations,
reorganizations or other changes in the Company's capital structure or its
business; (ii) any merger, consolidation or similar transaction by or of the
Company; (iii) any offer, issue or sale by the Company of any capital stock of
the Company, including any equity or debt securities, or preferred or preference
stock that would rank prior to or on parity with the Restricted Shares and/or
that would include, have or possess other rights, benefits and/or preferences
superior to those that the Restricted Shares includes, has or possesses, or any
warrants, options or rights with respect to any of the foregoing; (iv) the
dissolution or liquidation of the Company; (v) any sale, transfer or assignment
of all or any part of the stock, assets or business of the Company; (vi) the
declaration or payment of any dividend or other distribution by the Company to
its shareholders; or (vii) any other corporate transaction, act or proceeding
(whether of a similar character or otherwise).
Adjustment for Certain Events.
If and to the extent that it would not cause a violation of Section 409A of the
Code or other applicable law, if any Corporate Event described in Section
5(d)(ii) of the Plan shall occur, the Committee shall make an adjustment as
described in such Section 5(d)(ii) in such manner as the Committee may, in its
sole discretion, deem appropriate and equitable to prevent substantial dilution
or enlargement of the rights provided under this Award.





--------------------------------------------------------------------------------





Termination.
Upon termination of your Service (other than as set forth below) prior to the
Vesting Date, you will forfeit all of your Restricted Shares without any
consideration due to you.
If your Service terminates on or after February 23, 2021 Without Cause or by
reason of your Retirement (as defined above), you shall be vested in the number
of Restricted Shares, as determined in accordance with the section entitled
“Number of Earned Performance Units” above, as if the Restricted Shares subject
to this Award vested 50% on February 23, 2021 and 100% on February 23, 2023. For
example, if your Service terminates on March 31, 2021, you would be vested in a
number of Restricted Shares equal to 50% of the Target Number of Performance
Units. For the avoidance of doubt, if your Service terminates prior to February
23, 2021 Without Cause or by reason of your Retirement, you will forfeit all of
your Performance Units and the Restricted Shares issued in settlement thereof.
If your Service terminates prior to the Vesting Date by reason of Disability (as
defined above), you shall be vested in the number of Restricted Shares, as
determined in accordance with the section entitled “Number of Earned Performance
Units” above, as if the Restricted Shares subject to this Award vested 20% on
each of February 23, 2019, February 23, 2020, February 23, 2021, February 23,
2022 and February 23, 2023.
If your Service terminates prior to the Vesting Date by reason of your death,
your Beneficiary shall be vested in the number of Restricted Shares, as
determined in accordance with the section entitled “Number of Earned Performance
Units” above, as if the Restricted Shares issued pursuant to this Award vested
20% on February 23, 2019, 40% on February 23, 2020 and 100% on February 23,
2021.
The date of termination of your Service will not be extended by any period of
notice of termination of employment, payment in lieu of notice or severance
mandated under local law, whether statutory, contractual or at common law (e.g.,
active employment would not include a period of “garden leave” or similar period
pursuant to local law) regardless of the reason for such termination and whether
or not later found to be invalid or in breach of laws in the jurisdiction where
you are rendering Service or the terms of your Employment Agreement, if any. The
Committee shall have the exclusive discretion to determine the date of
termination of your Service for purposes of this Award.
In the event that there is a conflict between the terms of this Amended Award
Agreement regarding the effect of a termination of your Service on this Award
and the terms of any Employment Agreement, the terms of your Employment
Agreement will govern.
Subject to any terms and conditions that the Committee may impose in accordance
with Section 13 of the Plan, in the event that a Change in Control occurs and,
within twelve (12) months following the date of such Change in Control, your
Service is terminated by the Company Without Cause (as defined herein), your
Restricted Shares shall vest in full upon such termination. In the event that
there is a conflict between the terms of this Amended Award Agreement regarding
the effect of a Change in Control on this Award and the terms of any Employment
Agreement, the terms of this Amended Award Agreement will govern.
Forfeiture
If you fail to maintain ownership of Common Shares and/or Exchangeable Units
equal to or greater than the Minimum Ownership at all times on or prior to the
Vesting Date, you will forfeit 100% of the Restricted Shares.







--------------------------------------------------------------------------------





Taxes.
Regardless of any action the Company or your Employer takes with respect to any
or all income tax, social security or insurance, government sponsored pension
plan, unemployment insurance, fringe benefits tax, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), you acknowledge
that the ultimate liability for all Tax-Related Items legally due by you is and
remains your responsibility and that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including the grant, vesting or
settlement of Performance Units or the Restricted Shares, the subsequent sale of
Shares acquired pursuant to such settlement and the receipt of any dividends or
Dividend Equivalents; and (2) do not commit to structure the terms of the grant
or any aspect of this Award to reduce or eliminate your liability for
Tax-Related Items.
Prior to the relevant taxable or tax withholding event, as applicable, you will
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all withholding and payment on account obligations of the
Company and/or the Employer. In this regard, you authorize the Company and/or
the Employer to withhold all applicable Tax-Related Items legally payable by you
from your wages or other cash compensation paid to you by the Company and/or the
Employer. Alternatively, or in addition, if permissible under local law, the
Company may in its sole and absolute discretion (1) sell or arrange for the sale
of Shares that you acquire to meet the withholding obligation for Tax-Related
Items (on your behalf pursuant to this authorization without further consent),
and/or (2) withhold the amount of Shares necessary to satisfy the Tax-Related
Items; provided, however, that if you are a Section 16 officer of the Company
under the U.S. Securities and Exchange Act of 1934, as amended, the Company will
satisfy any withholding obligation only by withholding Shares pursuant to (2)
above, unless the use of such withholding method is problematic under applicable
tax or securities law or has materially adverse accounting consequences, in
which case the obligation for Tax Related Items may be satisfied by another
method or a combination of other methods.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case you may receive a refund of any over-withheld amount in cash and will
have no entitlement to the Shares equivalent. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, you are deemed to
have been issued the full number of Shares subject to the vested Performance
Unit, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items.
Section 83(b) Election. If you properly elect, within thirty (30) days of the
Settlement Date, to include in gross income for federal income tax purposes an
amount equal to the fair market value (as of the Settlement Date) of the
Restricted Shares pursuant to Section 83(b) of the Internal Revenue Code of
1986, as amended (the “Code”), you shall make arrangements satisfactory to the
Company or your Employer to pay to the Company or your Employer any Tax Related
Items required to be withheld with respect to the Restricted Shares. If you fail
to make such tax payments as are required, the Company or your Employer shall,
to the extent permitted by law, have the right to deduct from any payment of any
kind (including without limitation, the withholding of any Shares that otherwise
would be issued to you under this Agreement) otherwise due to you any
Tax-Related Items required by law to be withheld with respect to the Restricted
Shares.
Finally, you will pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold as a result
of your participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to deliver the Shares if you fail
to comply with your obligations in connection with the Tax-Related Items as
described in this section.





--------------------------------------------------------------------------------





Dividend Equivalents and Dividends.
During the Performance Period, you shall be credited with additional Performance
Units (based on the Target Number of Performance Units) with respect to the
number of Shares having a Fair Market Value as of the applicable dividend
payment date equal to the value of any dividends or other distributions that
would have been distributed to you if each of the Shares to be delivered to you
upon settlement of the Performance Units instead was an issued and outstanding
Share owned by you (“Dividend Equivalents”). After the expiration of the
Performance Period, the Target Number of Performance Units and the relevant
accrued number of Dividend Equivalents shall be collectively adjusted based on
the Achievement Percentage and rounded to six decimal places. Thereafter, until
the Settlement Date, you shall be credited with Dividend Equivalents based on
the number of Earned Performance Units. The additional Performance Units
credited to you as Dividend Equivalents shall be subject to the same terms and
conditions under this Amended Award Agreement as the Performance Units to which
they relate, and shall vest and be earned and settled (rounded down to the
nearest whole number) in the same manner and at the same times as Performance
Units to which they relate. Each Dividend Equivalent shall be treated as a
separate payment for purposes of Section 409A of the Code.
After the Settlement Date, you shall be entitled to receive payment of any
dividends paid in the form of cash or property other than Shares with respect to
your Restricted Shares, at the same time and in the same form, as dividends are
paid with respect to Shares owned by other shareholders; provided, however, that
in the event that any Restricted Shares are forfeited pursuant to this Amended
Award Agreement, you shall be required to immediately repay to the Company the
value as of the date on which the dividend was paid of any dividends you
received with respect to those forfeited Restricted Shares, reduced by any
federal, state or local taxes you paid with respect to those repaid dividends.
Any dividends paid with respect to Restricted Shares in the form of Shares shall
be treated as Restricted Shares, subject to the same terms and conditions that
apply pursuant to this Amended Award Agreement with respect to the underlying
Restricted Shares to which they relate.
No Guarantee of Continued Service.
You acknowledge and agree that the vesting of this Award on the Vesting Date is
earned only by performing continuing Service (not through the act of being hired
or being granted this Award). You further acknowledge and agree that this
Amended Award Agreement, the transactions contemplated hereunder and the Vesting
Date shall not be construed as giving you the right to be retained in the employ
of, or to continue to provide services to, the Company or any Affiliate.
Further, the Company or the applicable Affiliate may at any time dismiss you,
free from any liability, or any claim under the Plan, unless otherwise expressly
provided in any other agreement binding you, the Company or the applicable
Affiliate. The receipt of this Award is not intended to confer any rights on you
except as set forth in this Amended Award Agreement.
Termination for Cause; Restrictive Covenants.
In consideration for the grant of this Award and for other good and valuable
consideration, the sufficiency of which is acknowledged by you, you agree as
follows:
Upon (i) a termination of your Service for Cause, (ii) a retroactive termination
of your Service for Cause as permitted herein or under your employment
agreement, or (iii) a violation of any post-termination restrictive covenant
(including, without limitation, non-disclosure, non-competition and/or
non-solicitation) contained in your employment agreement, or any separation or
termination or similar agreement you may enter into with the Company or one of
its Affiliates in connection with termination of your Service, any Award you
hold shall be immediately forfeited and the Company may require that you repay
(with interest





--------------------------------------------------------------------------------





or appreciation (if any), as applicable, determined up to the date payment is
made), and you shall promptly repay to the Company, the Fair Market Value (in
cash or in Shares) of any Restricted Shares received upon the settlement of
Performance Units during the period beginning on the date that is one year
before the date of your termination and ending on the first anniversary of the
date of your termination, plus the value as of the date on which the dividend
was paid of any dividends you received with respect to the Restricted Shares for
which repayment is due hereunder, reduced by any federal, state or local taxes
you paid with respect to such repaid dividends. The Fair Market Value of any
such Shares shall be determined as of the Vesting Date for the Restricted
Shares.
Company’s Right of Offset.
If you become entitled to a distribution of benefits under this Award, and if at
such time you have any outstanding debt, obligation, or other liability
representing an amount owing to the Company or any of its Affiliates, then the
Company or its Affiliates, upon a determination by the Committee, and to the
extent permitted by applicable law and not causing a violation of Section 409A
of the Code, may offset such amount so owing against the amount of benefits
otherwise distributable. Such determination shall be made by the Committee.
Acknowledgment of Nature of Award.
In accepting the grant of this Award, you acknowledge that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time, as provided in the Plan;
(b)    the grant of this Award is voluntary, occasional and discretionary and
does not create any contractual or other right to receive future awards of
Performance Units or Restricted Shares, or benefits in lieu of Performance Units
or Restricted Shares even if Performance Units or Restricted Shares have been
awarded in the past, if repeatedly;
(c)    all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;
(d)    your participation in the Plan is voluntary;
(e)    this Award and any Shares acquired under the Plan, and the income from
and value of same, are not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments;
(f)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
(g)    if you receive Shares, the value of such Shares acquired upon settlement
may increase or decrease in value; and
(h)    no claim or entitlement to compensation or damages arises from
termination of this Award, and no claim or entitlement to compensation or
damages shall arise from any diminution in value of the Performance Units or
Restricted Shares received upon settlement of Performance Units or Restricted
Shares resulting from termination of your Service and you irrevocably release
the Company and the Employer from any such claim that may arise.





--------------------------------------------------------------------------------





Securities Laws.
By accepting this Award, you acknowledge that Canadian or other applicable
securities laws, including, without limitation, U.S. securities laws, and/or the
Company’s policies regarding trading in its securities may limit or restrict
your right to buy or sell Shares, including, without limitation, sales of Shares
acquired about this Award. You agree to comply with all Canadian and any other
applicable securities law requirements, including, without limitation, any U.S.
securities law requirements, and Company policies, as such laws and policies are
amended from time to time.
Data Privacy Notice and Consent.
You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Amended Award Agreement by and among, as applicable, the Employer, the
Company and its other Affiliates for the exclusive purpose of implementing,
administering and managing your participation in the Plan.
You understand that the Company, the Employer and/or other Affiliates may hold
certain personal information about you, including, but not limited to, your
name, home address, email address and telephone number, date of birth, social
insurance or social security number, passport or other identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Company, details of all RSUs or any other entitlement to Shares awarded,
canceled, vested, unvested or outstanding in your favor (“Data”), for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.
You understand that Data may be transferred to Solium Capital or such other
third party assisting in the implementation, administration and management of
the Plan, that these recipients may be in Canada, the United States or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than your country. You understand that, if you reside in the
European Economic Area, you may request a list with the names and addresses of
any potential recipients of Data by contacting your local human resources
representative. You authorize the recipients to receive, possess, use, retain
and transfer Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan. You
understand that Data will be held only if is necessary to implement, administer
and manage your participation in the Plan. You understand that, if you reside in
the European Economic Area, you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing your local human resources
representative. You understand that refusal or withdrawal of consent may affect
your ability to participate in the Plan. Further, you understand that you are
providing the consents herein on a purely voluntary basis. If you do not
consent, or if you later seek to revoke your consent, your employment status or
Service with the Employer will not be affected; the only consequence of refusing
or withdrawing your consent is that the Company would not be able to grant you
RSUs or other awards or administer or maintain such awards. For more information
on the consequences of your refusal to consent or withdrawal of consent, you
understand that you may contact your local human resources representative.
Upon request of the Company or the Employer, you agree to provide a separate
executed data privacy consent form (or any other agreements or consents that may
be required by the Company and/or the Employer) that the Company and/or the
Employer may deem necessary to obtain from you for administering your
participation in the Plan in compliance with the data privacy laws in your
country, either now or in the future. You understand and agree that you will not
be able to participate in the Plan if you fail to provide any such consent or
agreement requested by the Company and/or the Employer.





--------------------------------------------------------------------------------





Limits on Transferability; Beneficiaries.
Neither this Award nor the Restricted Shares issued in settlement thereof, shall
be pledged, hypothecated or otherwise encumbered or subject to any lien,
obligation or liability to any party, or Transferred, otherwise than by your
will or the laws of descent and distribution or to a Beneficiary upon your
death, except that this Award and/or the Restricted Shares may be Transferred to
one or more Beneficiaries or other Transferees during your lifetime with the
consent of the Committee. A Beneficiary, Transferee, or other person claiming
any rights under this Amended Award Agreement shall be subject to all terms and
conditions of the Plan and this Amended Award Agreement, except as otherwise
determined by the Committee, and to any additional terms and conditions deemed
necessary or appropriate by the Committee.
No Transfer to any executor or administrator of your estate or to any
Beneficiary by will or the laws of descent and distribution of any rights in
respect of this Award shall be effective to bind the Company unless the
Committee shall have been furnished with (i) written notice thereof and with a
copy of the will and/or such evidence as the Committee may deem necessary to
establish the validity of the Transfer and (ii) the written agreement of the
Transferee to comply with all the terms and conditions applicable to this Award
and any Shares received upon settlement of Performance Units that are or would
have been applicable to you.
Section 409A Compliance.
Neither the Plan, nor this Amended Award Agreement is intended to provide for a
deferral of compensation that would subject the Performance Units or Restricted
Shares to taxation prior to the issuance of Shares because of Section 409A of
the Code. Notwithstanding anything to the contrary in the Plan, or this Amended
Award Agreement, the Company reserves the right to revise this Amended Award
Agreement as it deems necessary or advisable, in its sole discretion and without
your consent, to comply with Section 409A of the Code or to otherwise avoid
imposition of any additional tax or income recognition under Section 409A of the
Code prior to the actual payment of Shares pursuant to this Award. If you are
subject to U.S. taxes, all Restricted Shares to which you are entitled will be
issued to you on the applicable Settlement Date of the Earned Performance Units,
as described above in the section “Settlement of Earned Performance Units”.
Notwithstanding the foregoing, the Company does not make any representation to
you that the Performance Units awarded pursuant to this Agreement are exempt
from, or satisfy, the requirements of Section 409A, and the Company shall have
no liability or other obligation to indemnify or hold harmless you or any
Beneficiary for any tax, additional tax, interest or penalties that you or any
Beneficiary may incur in the event that any provision of this Agreement, or any
amendment or modification thereof or any other action taken with respect
thereto, is deemed to violate any of the requirements of Section 409A.
Entire Agreement; Governing Law; Jurisdiction; Waiver of Jury Trial.
The Plan, this Amended Award Agreement and, to the extent applicable, your
employment agreement or any separation agreement constitute the entire agreement
of the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings, representations and agreements (whether oral or
written) of the Company and you with respect to the subject matter hereof. This
Amended Award Agreement may not be modified in a manner that adversely affects
your rights heretofore granted under the Plan, except with your consent or to
comply with applicable law or to the extent permitted under other provisions of
the Plan. This Amended Award Agreement is governed by the laws of the Province
of Ontario and the federal laws of Canada applicable therein, without regard to
its principles of conflict of laws.





--------------------------------------------------------------------------------





ANY ACTION OR PROCEEDING AGAINST THE PARTIES RELATING IN ANY WAY TO THIS AWARD
OR THE AMENDED AWARD AGREEMENT MAY BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE
PROVINCE OF ONTARIO, AND YOU IRREVOCABLY SUBMIT TO THE JURISDICTION OF SUCH
COURTS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING. ANY ACTIONS OR PROCEEDINGS
TO ENFORCE A JUDGMENT ISSUED BY ONE OF THE FOREGOING COURTS MAY BE ENFORCED IN
ANY JURISDICTION.
TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, YOU HEREBY
WAIVE, AND COVENANT THAT YOU WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR
OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE,
CLAIM OR PROCEEDING ARISING OUT OF THIS AMENDED AWARD AGREEMENT OR THE SUBJECT
MATTER HEREOF, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING AND
WHETHER IN CONTRACT, TORT OR OTHERWISE.
By signing this Amended Award Agreement, you acknowledge receipt of a copy of
the Plan and represent that you understand the terms and conditions of the Plan,
and hereby accept this Award subject to all provisions in this Amended Award
Agreement and in the Plan. You hereby agree to accept as final, conclusive and
binding all decisions or interpretations of the Committee upon any questions
arising under the Plan or this Amended Award Agreement.
Electronic Delivery and Acceptance.
The Company may, in its sole discretion, decide to deliver any documents related
to this Award or future awards that may be awarded under the Plan by electronic
means or request your consent to participate in the Plan by electronic means.
You hereby consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.
Agreement Severable.
If any provision in this Amended Award Agreement will be held invalid or
unenforceable, such provision will be severable from, and such invalidity or
unenforceability will not be construed to have any effect on, the remaining
provisions of this Amended Award Agreement.
Language.
You acknowledge that you are proficient in the English language and understand
the content of this Amended Award Agreement and other Plan-related materials. If
you have received this Amended Award Agreement or any other document related to
the Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.
Waiver.
You acknowledge that a waiver by the Company of breach of any provision of this
Amended Award Agreement shall not operate or be construed as a waiver of any
other provision of this Amended Award Agreement, or of any subsequent breach by
you or any other Participant.







